ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_08_FR.txt. 372

OPINION DISSIDENTE DE M. DE CASTRO

L’ordonnance de la Cour du 22 juin 1973 a décidé que les pièces
écrites porteraient d’abord sur la question de la compétence de la Cour
pour connaître du différend et sur celle de la recevabilité de la requête.
La Cour aurait dû en conséquence statuer sur ces deux questions préa-
lables.

Malgré cela, la majorité de la Cour décide à présent de ne pas aborder
Pexamen de ces questions, considérant que le différend est devenu sans
objet en raison des déclarations faites à diverses occasions par des
autorités françaises sur la cessation des essais nucléaires dans l’atmo-
sphère.

On peut qualifier de prudente cette manière de procéder et les raison-
nements développés à l’appui sont fort savants, mais à mon grand regret
je dois avouer que les arguments avancés ne parviennent pas à me con-
vaincre. Je crois donc devoir exposer les motifs qui m’empéchent de
voter avec la majorité et dire brièvement comment, à mon avis, la Cour
aurait dû se prononcer sur les questions indiquées dans Pordonnance
mentionnée plus haut.

I. LE DIFFÉREND EST-IL DEVENU SANS OBJET ?

Divers points relatifs à la valeur des déclarations des autorités fran-
çaises pour la suite de la procédure me paraissent mériter d’être relevés:

1. Je pense que la Cour a bien fait de prendre en considération les
déclarations dont il s’agit. Certes elles ne figurent pas dans les pièces
portées à la connaissance de la Cour mais les unes ont été citées par le
demandeur et d’autres sont des faits notoires; ce serait fermer les yeux à
une réalité évidente que de les ignorer. Vu le défaut du défendeur, la
Cour doit s'assurer par elle-même de tout fait pouvant présenter de
l'importance pour la décision de justice qu'elle doit rendre en l'affaire
(art. 53 du Statut). La Cour dispose, en matière de procédure, d’une
liberté que n'offre pas le droit interne des Etats (C.P.J.I. série À n° 2,
p. 34; art. 30 et 48 du Statut).

Comme dans l'affaire du Cameroun septentrional, la Cour peut exa-
miner d’office si elle est ou non dans «l'impossibilité de rendre un arrêt
effectivement applicable» (C.1.J. Recueil 1963, p. 33), et si le différend
dont elle est saisie existe toujours — autrement dit elle peut examiner si,
en raison d’un fait nouveau, il n’y a plus de différend actuel.

123
373 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

Dans laffaire portée devant la Cour, il se pose donc une question d’un
caractère « pré-préliminaire » (opinion individuelle de sir Gerald Fitz-
maurice, ibid., p. 103) qui doit être examinée préalablement à toute
question de compétence (ibid., p. 105). Il s’agit de savoir si les déclara-
tions des autorités françaises ont ôté son intérêt juridique à la requête du
demandeur, si elles ont une efficacité telle qu'elles rendent superflu un
arrêt de la Cour éventuellement favorable aux prétentions du demandeur.

2. J'ai tout à fait conscience que l'on peut voir dans le vote de la
majorité une marque de prudence. Le « fait nouveau » constitué par les
déclarations des autorités françaises est d’une importance qu'il ne
faudrait pas méconnaître. Ce sont des déclarations claires, formelles et
réitérées, émanant des plus hautes autorités, qui montrent que celles-ci
ont sérieusement et délibérément l'intention de ne plus continuer les
essais nucléaires dans l'atmosphère. Les autorités françaises connaissent
bien l’émoi suscité dans le monde entier par les essais réalisés dans la
région du Pacifique Sud et le soulagement qu’a produit l'annonce qu’ils
allaient se terminer et que l’on passerait désormais à des essais souterrains.
Ces déclarations sont d'un intérêt tout particulier pour le demandeur et
pour la Cour.

Il est vrai que le Gouvernement français fait défaut, mais il est constant
que le Gouvernement français a porté à la connaissance de la Cour ses
vues sur l'affaire, d’une manière directe aussi bien qu’indirecte, et que
celles-ci ont été étudiées et prises en considération dans les décisions de la
Cour. Cela, le Gouvernement français le sait. Il faut donc supposer que
les autorités françaises ont pu tenir compte de l'incidence possible de leurs
déclarations sur la suite de la procédure.

La confiance justifiée par les déciarations d’autorités responsables peut
expliquer que la majorité de la Cour ait cru désirable de mettre fin à une
procédure qui lui a semblé sans objet. Tout litige a quelque chose d’une
lutte {lis) et il semble prudent pro pace de le tenir pour fini le plus vite
possible; cela correspond d’ailleurs à la fonction pacificatrice qui sied à
un organe des Nations Unies.

3. Mais, cela dit, il convient d'ajouter que la Cour, comme organe
judiciaire, doit tenir compte en premier lieu de la valeur juridique des
déclarations des autorités françaises.

AAa Cour incombe la tâche d'interpréter le sens et de vérifier le but des
déclarations des autorités françaises. On peut y voir l'exposé d’un pro-
gramme, d'une intention visant le futur, leur but étant d'éclairer tous
ceux qui peuvent s'intéresser à la méthode que les autorités françaises
entendent suivre en matière d'essais nucléaires. On peut encore y voir de
simples promesses de ne plus faire d’essais nucléaires dans l'atmosphère.
Enfin, on peut les considérer comme des promesses donnant naissance à
une véritable obligation juridique.

Il est juste de relever qu’il n’y a pas un abîme entre l'expression d’une
intention de faire ou de ne pas faire quelque chose à l'avenir et une
promesse envisagée comme source d'obligations juridiques. Mais il n’en

124
374 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

reste pas moins que toute déclaration d'intention n’est pas une promesse.
Il existe une différence entre une promesse qui est à l’origine d’une
obligation morale (même lorsqu'elle est renforcée par le serment ou la
parole d'honneur) et une promesse qui contraint juridiquement à faire
ou à ne pas faire. C’est une distinction bien mise en vedette dans tous les
droits internes et dont il faut tenir compte davantage encore en droit
international.

Pour qu’une promesse oblige juridiquement un Etat, il faut que les
autorités dont elle émane aient compétence pour obliger l'Etat de cette
façon (question de droit constitutionnel interne et de droit international)
et qu'elles manifestent l'intention et la volonté d’obliger PEtat (question
d'interprétation). Il faut donc se demander si les autorités françaises qui
ont fait les déclarations ont pu et ont voulu obliger l'Etat français à
renoncer à toute possibilité de reprendre les essais nucléaires dans
l'atmosphère, même au cas où de tels essais seraient à nouveau néces-
saires à la défense nationale. Obligation qui, comme toute autre obliga-
tion ayant sa source dans une déclaration unilatérale, ne se présume pas
et doit se manifester clairement pour avoir efficacité en droit (obligatio
autem non oritur nisi ex voluntate certa et plane declarata).

Depuis toujours dans le droit interne et du moins depuis Grotius dans
le droit international se pose la question de savoir quelles sont les con-
ditions nécessaires pour qu’une promesse animo sibi vinculandi oblige en
droit. La naissance d’une obligation de faire ou de ne pas faire à la
charge d’un sujet entraîne une limitation de la liberté de ce sujet (alienatio
cujusdam libertatis} en faveur d’un autre sujet auquel il confère un droit
sur lui-même (signum volendi jus proprium alteri conferri) ; pour cette
raison, et a l'exception des actes gratuits reconnus par le droit (par
exemple, donation, pollicitatio), le droit en général requiert un quid pro
quo du bénéficiaire envers celui qui a fait la promesse. C’est pourquoi, il
ne faut pas Poublier, toute promesse (la pollicitatio exceptée) peut être
révoquée jusqu’au moment où elle est acceptée en bonne et due forme par
le sujet auquel elle est faite (ante acceptationem, quippe jure nondum
translatum, revocari posse sine injustitia).

4. La Cour a établi à l’occasion d’une autre déclaration unilatérale — le
désistement — qu’on doit examiner un acte de ce genre en liaison étroite
avec les circonstances propres à l'espèce (C.Z.J. Recueil 1964, p. 19). Et
c’est en tenant compte des circonstances de la cause qu’il faudra répondre
aux questions suivantes:

Les déclarations des autorités françaises visées dans l’arrêt n’ont-elles
d’autre sens que celui de notifier au peuple français, et si on veut au
monde entier, la politique que le gouvernement suivra en matiére d’ex-
périences nucléaires dans le futur immédiat?

Ces déclarations contiennent-elles une vraie promesse de ne plus
jamais faire, en aucune circonstance, de nouveaux essais nucléaires dans
l'atmosphère?

125
375 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

Peut-on voir dans ces déclarations une intention ferme de s’obliger à ne
plus effectuer d'essais nucléaires dans l'atmosphère?

Ces mêmes déclarations ont-elles une force juridique de nature à
empêcher l'Etat français de changer d'avis et de suivre une autre politique
dans le domaine des expériences nucléaires, de nature à l’obliger envers
d'autres Etats à ne plus faire d'essais nucléaires dans l'atmosphère?

A ces questions, on peut répondre que le Gouvernement français s’est
promis à lui-même et à fait connaître au public son intention de mettre un
terme aux essais nucléaires dans l'atmosphère à l'avenir. Mais il me
semble qu'il n’est pas possible d’aller au-delà. Je ne vois aucun indice
permettant de présumer que la France ait voulu donner naissance à une
obligation internationale, dotée de la même force obligatoire qu’un
traité — et envers qui, envers le monde entier?

Il me semble que, pour déclarer sans objet le différend porté devant
elle, la Cour a besoin de s'assurer comme d'un fait évident et hors de doute
que l'Etat français a voulu s'obliger et qu’il s'est obligé juridiquement à ne
plus faire d'essais nucléaires dans l'atmosphère. Or à mon avis l'attitude
du Gouvernement français donne plutôt à penser qu'il considère que ses
déclarations sur les essais nucléaires appartiennent au domaine de la
politique et touchent à une question relevant du domaine réservé à la
compétence nationale de l'Etat, du fait qu'elle se rapporte à la défense
nationale.

Je comprends bien que la majorité de la Cour éprouve de la répugnance
à laisser traîner une procédure sans intérêt pratique, visible ou probable.
Mais le respect de la règle de droit tient compte non seulement du
probable mais aussi du possible. C’est ainsi que l'application du droit
devient une garantie de la liberté des Etats et confère aux relations inter-
nationales la sécurité nécessaire.

Il. COMPETENCE DE LA COUR

La Cour a considéré, dans son ordonnance du 22 juin 1973, que les
éléments qui lui étaient soumis l’autorisaient à conclure que les disposi-
tions invoquées par le demandeur se présentaient comme constituant,
prima facie, une base sur laquelle la compétence de la Cour pourrait
être fondée. Au stade actuel de la procédure, la Cour doit s’assurer qu’elle
a compétence aux termes des articles 36 et 37 du Statut !.

1 Je me crois autorisé à exprimer mon opinion sur la compétence de la Cour et
la recevabilité de la requête. Certes le Président Spender a essayé, dans sa déclara-
tion jointe à l’arrêt rendu sur les affaires du Sud-Ouest africain (C.LJ. Recueil 1966,
p. 51-57), de limiter l'étendue des questions dont les juges pourraient traiter dans leurs
opinions. Mais il est allé à l'encontre même de la pratique suivie dans les affaires sur
lesquelles la Cour se pronongait alors. Précisant sa pensée, il a dit qu’« on ne devrait
pas chercher dans de telles opinions à traiter de questions totalement étrangères à la
décision de la Cour ou aux motifs donnés par elle» (ibid., p. 55). Dans la présente

126
376 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

1. Compétence de la Cour en vertu de la déclaration du Gouvernement
de la République française du 20 mai 1966 (art. 36, par. 2, du Statut)

La première des objections à la compétence de la Cour est fondée sur la
réserve faite par le Gouvernement français pour ce qui est

«des différends nés d'une guerre ou d’hostilités internationales, des
différends nés à l'occasion d’une crise intéressant la sécurité de la
nation ou de toute mesure ou action s’y rapportant et des différends
concernant des activités se rapportant à la défense nationale».

Cette réserve semble bien s’appliquer aux essais nucléaires. On a fait
observer, il est vrai, que les essais nucléaires n’entrent pas dans les acti-
vités se rapportant à la défense nationale, parce que leur but est la mise
au point d’un instrument de destruction massive. Mais il faut tenir
compte de ce que nous sommes devant une déclaration unilatérale, une
déclaration facultative d'adhésion à la compétence de la Cour. On doit
donc considérer avant tout l'intention du déclarant — ce que les termes
de la déclaration et les circonstances du moment permettent de connaître.
La formule « défense nationale » a un sens large: on parle du ministère de
la défense nationale comme du ministère des armées. La défense nationale
comprend aussi la possibilité d'une réplique à l'offensive d’un ennemi.
C’est l’idée de la « force de frappe ». L'expression employée (« concernant
des activités se rapportant») empêche une interprétation restrictive.
Au reste, l’intention du Gouvernement français de viser par la réserve la
question des essais nucléaires est bien connue; il a pris soin de modifier
l'exception 3 de sa déclaration d’adhésion du 10 juillet 1959 ! six semaines
avant la première expérience nucléaire 2.

Le demandeur fait observer que la réserve française est nulle parce que
subjective et automatique, donc nulle comme incompatible avec les
exigences du Statut. Cet argument n’est pas convaincant. Dans l’excep-
tion 3 de la déclaration française, il n’est dit ni explicitement ni implicite-
ment que le Gouvernement français se réserve la faculté de définir ce qui
touche à la défense nationale. Quoi qu'il en soit, si la réserve était nulle

 

affaire, il ne me semble pas que les questions de compétence et de recevabilité soient
étrangères à la décision de la Cour. Ce sont celles que vise l'ordonnance de la Cour du
22 juin 1973 et qui doivent être tranchées s'il n’est pas évident que le différend manque
d'objet.

! En ajoutant les mots « et des différends concernant des activités se rapportant à la
défense nationale ».

2 À mon avis, la Cour n'a pas à examiner sur ce point les arguments sophistiqués, si
ingénieux qu'ils soient, du demandeur. La caractère objectif de la réserve n’exige pas
que l'on prouve par des données de fait le sens de l'expression « défense nationale » ou ce
que le Gouvernement français a voulu dire en l'employant. La réserve doit simplement
s'interpréter comme il convient à une déclaration de volonté unilatérale, c’est-à-dire en
tenant compte de la signification naturelle des mots et de l'intention présumée du
déclarant. Ce qu'il faudrait prouver en revanche, c'est qu’elle a un sens contraire au
sens naturel des termes utilisés.

127
377 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

comme contraire au droit, elle entraînerait la nullité de la déclaration, si
bien qu'avec la réserve disparaîtrait la source de la jurisdiction de la Cour
selon l’article 36, paragraphe 2, du Statut. (Dans ce sens, opinion indivi-
duelle Lauterpacht, C./.J. Recueil 1957, p. 34 et 57 à 59; opinion dissidente
Lauterpacht, C./.J. Recueil 1959, p. 101 ; opinion individuelle Spender,
C.1.J. Recueil 1959, p. 59.) La réserve n’est pas une déclaration de volonté
indépendante et isolable. La nullité partielle que le demandeur propose
d'appliquer est permise seulement lorsqu'il y a une pluralité de stipula-
tions tout à fait séparées (« fot sunt stipulationes, quot corpora », D.45, 1, 1,
par. 5) et non lorsque la réserve est la «base essentielle » du consentement
(Convention de Vienne sur le droit des traités, art. 44, par. 3, al. b)) 1.

En vérité la controverse est byzantine. L’exception ou réserve française
indique d’une manière propre à exclure toute espèce de doute que le
Gouvernement français ne confère pas compétence à la Cour pour des
différends concernant des activités se rapportant à la défense nationale. Il
n'existe aucune possibilité juridique d'imposer la compétence de la Cour
à l'encontre de la volonté exprimée clairement par un Etat. On ne peut
pas aller contre la lettre et l’esprit de l’article 36 du Statut et de l’article 2,
paragraphe 7, de la Charte des Nations Unies.

2. Compétence de la Cour en vertu de l’Acte général de Genève
du 26 septembre 1928 (art. 36, par. 1, et art. 37 du Statut)

La question qu’il convient plus spécialement d'examiner est celle de
savoir si l’Acte général est encore en vigueur. Son article 17 est ainsi
conçu :

«Tous différends au sujet desquels les parties se contesteraient
réciproquement un droit seront, sauf les réserves éventuelles prévues
à l’article 39, soumis pour jugement à la Cour permanente de Justice
internationale, à moins que les parties ne tombent d’accord, dans les
termes prévus ci-après, pour recourir à un tribunal arbitral... »

L'article 37 du Statut dispose:

«Lorsqu'un traité ou une convention en vigueur prévoit le renvoi
à une juridiction que devait instituer la Société des Nations ou à la
Cour permanente de Justice internationale, la Cour internationale de
Justice constituera cette juridiction entre les parties au présent
Statut.»

Le Gouvernement français a fait savoir à la Cour qu'il considère que
l’'Acte général ne peut servir de fondement à la compétence de la Cour.
Il faut donc examiner les diverses questions soulevées au sujet de l’effi-

1 La séparabilité de la réserve doit être démontrée. Malgré ses efforts, le demandeur
n'est pas parvenu à étayer sa thèse d'arguments convaincants.

128
378 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

cacité de l’Acte de Genève après la dissolution de la Société des Na-
tions.

a} L’Acte général, comme les traités de l’époque pour la conciliation,
le règlement judiciaire et l’arbitrage, a son origine dans les mêmes pré-
occupations de sécurité et le même désir d’assurer la paix que le système
de la Société des Nations. La question posée à l’occasion de la présente
affaire est de savoir si l’article 17 de l’Acte n’est qu’une doublure, une
répétition de l’article 36, paragraphe 2, du Statut de la Cour permanente.
S'il en est ainsi, l’article 17 de l’Acte est-il soumis aux vicissitudes de
l’article 36, paragraphe 2, du Statut et aussi aux réserves que celui-ci
permet ?

Il y a certes une coincidence des buts et des moyenis entre les articles
cités, mais ce sont des règles indépendantes ayant une vie propre. Cela
semblait généralement admis. Par souci de brièveté, je me borne à citer
Popinion de deux auteurs français, dont l’autorité n’est pas contestable.
Dans son étude «L'Acte général a-t-il une réelle utilité? », Gallus arrive
à cette conclusion. Il montre les similitudes et ajoute: « Mais il ne serait
pas exact de dire que l’Acte général n’est qu’une confirmation du système
de l’article 36 du Statut de la Cour permanente de Justice internationale »
(Revue de droit international (Lapradelle), tome VIII, 1931, p. 390). Encore
cet auteur tient-il à relever les différences entre les deux sources de com-
pétence (membres, conditions à remplir pour être membre, réserves
permises, durée, dénonciation) et les complications auxquelles donne lieu
la concurrence de ces deux sources (p. 392-395). Sefon lui, l’Acte cons-
titue «un progrès par rapport au système de l’article 36 du Statut de la
Cour » (ibid., p. 391).

Dans le méme sens, René Cassin s’exprime ainsi:

«L’adhésion donnée maintenant par la France au Protocole dudit
article 36 ne fait-elle pas double emploi avec celle donnée au chapi-
tre IL de l’Acte général d’arbitrage? Il faut répondre négativement. »
(«L’Acte général d'arbitrage», Questions politiques et juridiques,
Affaires étrangères, 1931, p. 17.)}

b) On a fait observer que la réserve envisagée à l’article 39, para-
graphe 2, alinéa b), de l'Acte général applicable entre les gouvernements
parties à l’affaire peut être considérée comme comprenant l'exception 3
de la déclaration française de 1966.

Cette opinion n’est pas convaincante. La réserve permise par l’Acte
général vise «Les différends portant sur des questions que le droit inter-
national laisse à la compétence exclusive des Etats». Elle coincide avec

1 Le chapitre II de l’Acte général intitulé: « Du règlement judiciaire » commence par
l'article 17. La valeur propre et indépendante de l’Acte, même après la dissolution de la
Société des Nations, ressort clairement des travaux préparatoires à la résolution 268A
(ID) de l’Assemblée générale des Nations Unies et du texte même de la résolution.

129
379 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

l'exception 2 de la déclaration française de 1959 concernant «des diffé-
rends relatifs à des questions qui, d’après le droit international, relèvent
exclusivement de la compétence nationale ». Cette réserve est maintenue
dans la déclaration française de 1966 (où elle porte aussi le numéro 2).
Mais on a considéré nécessaire d'ajouter une autre réserve, celle qu’énonce
le point 3, qui vise des différends concernant des activités se rapportant à
la défense nationale.

L’adjonction faite au point 3 était nécessaire pour modifier l'étendue de
la réserve, étant donné les circonstances nouvelles créées par les expé-
riences nucléaires. Le domaine réservé à la souveraineté nationale ne
comprend pas les différends nés d'actes pouvant éventuellement pro-
voquer des retombées sur des territoires étrangers. Le point 3 in fine de la
réserve française de 1966 a un contenu tout nouveau, différent donc de
celui de l’article 39, paragraphe 2, alinéa 5), de l'Acte général.

c) Paradoxalement, on a mis en doute que l'Acte soit en vigueur, eu
égard aux travaux qui ont abouti à la résolution 268A (LIL) de l’Assemblée
générale sur la restitution à l'Acte de son efficacité première, et eu égard
aussi au libellé même de cette résolution.

ll est vrai qu’on trouve dans les travaux préliminaires des expressions
équivoques. On a dit que le projet de résolution n’impliquerait aucune
approbation de l'Acte de la part de l’Assemblée et que celle-ci se borne-
rait à permettre aux Etats de rétablir, de leur propre gré, «la validité » de
l'Acte général de 1928 (Entezam, Iran) (Nations Unies, Documents
officiels de la troisième session de l’Assemblée générale, premiére partie,
Commission politique spéciale, 26° séance, 6 décembre 1948, p. 302)!. De
leur côté, les porte-parole du groupe des républiques socialistes ont
critiqué avec acharnement l'Acte général pour des raisons politiques, le
considérant comme un instrument sans valeur et créateur de mesures
mort-nées.

Mais les signataires de l’Acte, en parlant de régulariser, de modifier
l'Acte, envisagent de lui restituer sa pleine et ancienne efficacité et ne
mettent pas en doute sa validité actuelle. Larock (Belgique) précise que
l’Acte général «est toujours valable, mais 11 demande à être remis a
jour» (ibid., 28 séance, p. 323). Ordonneau (France) déclare que «la
Commission intérimaire propose tout simplement des méthodes pra-
tiques de nature a faciliter l'application de l'Article 33 [de la Charte]»
(ibid., p. 324). Van Langenhove (Belgique) s'exprime ainsi: «L’Acte
général est toujours en vigueur: toutefois son efficacité se trouve diminuée
du fait de la disparition de certains rouages [de la Société des Nations] »
(Nations Unies, Documents officiels de la troisième session de l’Assemblée
générale, deuxième partie, séances plénières, 198e séance, 28 avril 1949,
p. 176). Viteri Lafronte (Equateur), rapporteur, précise qu’ «il ne s’agit
pas de faire revivre l’Acte de 1928 ni de l'imposer: cet Acte demeure
obligatoire à l'égard des signataires qui ne l’ont pas dénoncé » (ibid.,

1 Entezam emploie peut-êfre le terme « validité » dans le sens de « pleine efficacité ».

130
380 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

p. 189). Lapie (France) dit aussi que l’Acte de 1928, auquel on propose «de
redonner sa vigueur première, est un document précieux que l’on a hérité
de la Société des Nations et dont il faut seulement modifier les termes
pour l'adapter à la nouvelle Organisation » (ibid., 199° séance, 28 avril
1949, p. 193). Enfin, et sans qu’il soit nécessaire d’allonger cet exposé par
d’autres citations, il semble que personrie à ce moment-là n’affirme
lPextinction de l’Acte entre ses signataires et qu’on admette au contraire

qu'il est toujours en vigueur entre eux.

La résolution 268A (III) en date du 28 avril 1949 sur la restitution à
PActe général de son efficacité première montre bien son but et son inten-
tion. Elle considère que l’Acte se trouve diminué du fait de la disparition
des organes de la Société des Nations et de la Cour permanente, et que les
amendements indiqués sont de nature à lui restituer son efficacité pre-
mière. La résolution met en relief que de tels amendements

«ne joueront qu'entre les Etats ayant adhéré à l’Acte général ainsi
revisé et, partant, ne porteront pas atteinte aux droits des Etats qui,
parties à l’Acte tel qu’il a été établi en 1928, entendraient s’en pré-
valoir dans la mesure où il pourrait encore jouer ».

d) Les articles 17, 33, 34 et 37 de l’Acte général, qui se réfèrent à la
Cour permanente de Justice internationale, sont-ils encore applicables
par le jeu de l’article 37 du Statut? Une réponse affirmative semble être
la seule soutenable.

La Cour a répondu indirectement à la question dans l'affaire de la
Barcelona Traction (exceptions préliminaires). M. Armand-Ugon a
montré l'identité de nature entre les traités bilatéraux de conciliation,
règlement judiciaire et arbitrage de l’époque et le traité multilatéral qu’est
PActe général. Il a dit du traité hispano-belge de 1927 qu’il «n’est autre
chose qu’un Acte général en petit entre deux Etats». C’est vrai. Il fait
ensuite le raisonnement suivant: la résolution 268A (III) lui paraît démon-
trer sans aucun doute que l’Assemblée générale n’a pas cru pouvoir faire
application de l’article 37 du Statut de la Cour aux dispositions de l’Acte
général visant la Cour permanente, parce que, pour le transfert «un
nouvel accord [l’Acte de 1949] était indispensable, ce qui signifiait que
l’article 37 ne jouait pas » (opinion dissidente, C.L.J. Recueil 1964, p. 156).
La Cour n’a pas accepté comme valable le raisonnement de M. Armand-
Ugon; elle a nié implicitement son interprétation concernant l’Acte de
1949 et déclaré l’article 37 du Statut applicable à l’Acte général de 19281.
La Cour enseigne que l’objet véritable de la clause juridictionnelle qui
met en jeu la Cour permanente (selon l’article 37) n’est pas «de désigner
tel tribunal plutôt que tel autre, mais de créer une obligation de règlement
Judiciaire » (ibid., p. 38).

1 Elle a jugé que le traité entre l'Espagne et la Belgique est toujours en vigueur, parce
que Particle 37 du Statut lui est applicable.

131
381 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

e) La question qui semble fondamentale dans les débats actuels sur le
maintien en vigueur de l’Acte général est celle de savoir si cet instrument a
fait l’objet ou non d’une abrogation tacite.

Le droit international ne voit pas avec faveur l’abrogation tacite des
traités. La convention de Vienne, qu’on peut tenir comme la codification
de la communis opinio en matière de traités (C.Z.J. Recueil 1971, p. 47), a
établi que «l'extinction d’un traité» ne peut avoir lieu «qu’en application
des dispositions du traité ou de la présente Convention» (art. 42, par. 2)
et que l’extinction d’un traité — selon la convention — peut avoir lieu:
«a) conformément aux dispositions du traité; ou b) à tout moment, par
consentement de toutes les parties, après consultation des autres Etats
contractants » (art. 54).

L’Acte général a établi sa durée minimale, prévu son renouvellement
automatique par périodes de cinq ans et précisé la forme et les modalités
de la dénonciation (art. 45). L’Acte, comme la convention de Vienne, n’a
pas considéré l’abrogation tacite. C’est normal. L’admettre serait in-
troduire la confusion dans l’ordre international. En outre, si l’on ad-
mettait abrogation tacite, il faudrait établir les preuves des facta con-
cludentia à invoquer pour s'assurer du contrarius consensus des parties et
les établir avec une force suffisante pour délier les parties des obligations
contractées en vertu du traité.

f) Il me semble exagéré de dire du silence entourant l’Acte qu'il est de
nature à faire présumer sa caducité!, On a continué à mentionner l’Acte
dans les répertoires et listes de traités en vigueur; les auteurs en ont fait
autant 2.

M. Basdevant affirme, à la Cour même, que l’Acte général est
toujours en vigueur et qu'il l’est donc entre la France et la Norvège, qui
l'ont toutes deux signé. Il attire l'attention sur le fait que PActe a été

1 Le fait que l'on n'a pas recours à un traité peut être la meilleure preuve de son
efficacité: c'est qu'il a évité les différends entre Etats.

2 I] est cité comme étant toujours en vigueur par les auteurs les plus qualifiés en
France et dans d’autres pays. Il faut noter tout de même les doutes de Siorat sur la
validité de l’Acte après la dissolution de la Société des Nations. II pose le problème de
savoir si l'Acte général ne serait pas devenu caduc pour une autre raison que la dissolu-
tion de la Cour permanente. L’impossibilité d'exécution en raison de Ia défaillance du
mécanisme de la Société des Nations pourrait être invoquée. Mais, pour qu'il y ait
extinction, il faudrait prouver que les fonctions incombant a la Société des Nations
n'ont pas été dévolues à l'Organisation des Nations Unies et que la situation, d'une
part, rendrait l'exécution littéralement impossible et, d'autre part, créerait une impos-
sibilité totale, complète et permanente. On pourrait invoquer aussi la désuétude mutuel-
lement acceptée. L'auteur signale que l'attitude des parties à l'égard de l’Acte est
difficile à interpréter et relève que, pour qu'il y ait désuétude, il faudrait établir de façon
indiscutable que les parties ont adopté une attitude commune en agissant à l'égard de
PActe comme s'il n'existait pas et qu'elles ont ainsi réalisé effectivement un accord
tacite en vertu duquel elles considéreraient que l’Acte a pris fin. (« L'article 37 du
Statut de la Cour internationale de Justice», Annuaire français de droit international,
1962, p. 321-323.) [1 convient de noter que les données citées par l’auteur sont assez
incomplètes.

132
382 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

mentionné dans les observations du Gouvernement français puis ex-
pressément invoqué par l’agent de ce gouvernement comme fondement
de la juridiction de la Cour en l'affaire; il fait également remarquer que
l’Acte a été mentionné aussi par le conseil du Gouvernement norvégien
(C.I.J. Recueil 1957, p. 74). Opinion bien autorisée. Mais il me semble
pertinent de noter aussi que la Cour, en rejetant la demande française
dans l'affaire relative à Certains emprunts norvégiens (contre l'opinion de
M. Basdevant), ne met pas en doute la validité et l'efficacité de l’Actel.

L'opinion dissidente de M. Guerrero, sir Arnold McNair, MM. Read
et Hsu Mo, dans l'affaire des Réserves à la Convention pour la prévention
et la répression du crime de génocide, se réfère aussi à l’ Acte général de 1928
et à l’Acte revisé (C.1.J. Recueil 1951, p. 37)2.

Je crois qu’il faut accepter ce qui est dit dans une étude spéciale en la
matière:

«En conclusion on peut affirmer que l’Acte général de Genève est
en vigueur envers vingt Etats contractants 3 encore liés par l’Acte, et
non seulement d’une manière purement formelle, mais qu’il conserve
toute son efficacité pour les Etats contractants malgré la disparition
de quelques organes de la Société des Nations 4.»

g) Etant admis que l’Acte général est resté en vigueur, on a pu encore
se demander si la déclaration française reconnaissant comme obligatoire
la juridiction de la Cour, avec la réserve de 1966 sur la défense nationale,
avait modifié les obligations prises par la France quand elle avait signé
l'Acte, en particulier celles qu’énonce le chapitre II. En termes plus
généraux, la question est de savoir si les traités et conventions en vigueur,
où l’acceptation de la compétence de la Cour est spécialement prévue
{hypothèse de l’articie 36, par. 1, du Statut), sont subordonnés aux

1 La Cour dit que le Gouvernement français a mentionné l’Acte général de Genève
mais elle ajoute que cette mention ne saurait être considérée comme suffisante pour
établir que la requête du Gouvernement français se fondait sur l’Acte général. « Si le
Gouvernement français avait voulu procéder sur cette base, il l’aurait expressément
déclaré. » La Cour pense que la requête du Gouvernement français se fonde clairement
et précisément sur l’article 36, paragraphe 2, du Statut. Pour cette raison, la Cour ne
croit pas pouvoir rechercher, pour établir sa compétence, « un fondement autre que
celui que le Gouvernement français a lui-même énoncé dans sa requête et sur lequel
l'affaire a été plaidée devant la Cour par les deux Parties» (C.I.J. Recueil 1957,
p. 24-25). Il semble que le Gouvernement français n’ait pas eu intérêt à s’appuyer sur
PActe général parce que celui-ci requiert l’épuisement des recours internes (art. 31 de
l'Acte).

2 L’Acte est encore cité dans C.LJ. Recueil 1961, p. 19. Le Pakistan l’a invoqué
comme fondement de la compétence de la Cour dans sa requête du 11 mai 1973 contre
VInde (affaire rayée du rôle par ordonnance du 15 décembre 1973 à la suite du désiste-
ment du Pakistan).

3 La France et le Royaume-Uni ont dénoncé lActe, après l'introduction de la
présenie affaire.

4 Kunzmann, « Die Generalakte von New York und Genf als Streitschlichtungs-
vertrag der Vereinten Nationen », Die Friedens-Warte, 56 (1961-1966), Bâle, p. 22.

133
383 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

déclarations unilatérales des Etats acceptant la compétence obligatoire de
la Cour (hypothèse de l’article 36, par. 2, du Statut), ou dépendent de ces
déclarations, avec pour conséquence que l’abrogation de cette obligation
d’être soumis à la juridiction de la Cour ou sa limitation par de nouvelles
réserves entraîne l’abrogation ou la limitation des obligations assumées en
vertu d’une convention bilatérale ou plurilatérale antérieure.

Le respect dû à la souveraineté des Etats et le caractère facultatif de la
juridiction de la Cour (art. 2, par. 7 de la Charte) ne semblent pas de
nature à écarter le principe pacta sunt servanda, pilier essentiel du droit
international. Une fois la soumission à la compétence de la Cour établie
dans un traité ou une convention (art. 36, par. 1, du Statut), les parties au
traité ou à la convention ne peuvent pas se délier à leur gré et par une
déclaration unilatérale de l'obligation prise envers un autre Etat. Cette
déclaration unilatérale n'aura pas plus de force parce qu’elle prévoit la
compétence de la Cour conformément à l’article 36, paragraphe 2, du
Statut, ou parce qu’elle est assortie de réserves, ou contient la possibilité
de priver arbitrairement la Cour de sa juridiction. Pour se délier de
l'obligation prise, il faudra toujours dénoncer le traité ou la convention,
conformément aux conditions requises par le traité ou la convention en
vigueur.

Même si l’on pense que la déclaration déposée selon l’article 36,
paragraphe 2, du Statut fait naître des obligations de nature contractuelle,
la réponse sera toujours que cette déclaration ne peut libérer l'Etat
déclarant de tout ou partie des obligations déjà assumées dans un accord
antérieur, en dehors des conditions déterminées dans cet accord. Pour
qu’il y ait extinction implicite d’un traité du fait de la conclusion d’un
traité postérieur, il faut avant tout «que toutes les parties à ce traité
concluent ultérieurement un traité portant sur la même matière » (con-
vention de Vienne, art. 59).

ll faut noter aussi que, entre la déclaration faite en vertu de l’article 36,
paragraphe 2, du Statut et l’Acte général, il n’y a pas d’incompatibilité
engendrant l’abrogation tacite du fait d’un nouveau traité. L’Acte joue
entre ses signataires — groupe fermé de vingt Etats — et impose des
conditions et limitations spéciales aux parties. Le Statut, selon l'inter-
prétation donnée à l’article 36, paragraphe 2, ouvre la porte à presque
tous les Etats (art. 93 de la Charte) et permet d'établir des conditions et
réserves de quelque nature que ce soit, à la différence de l’Acte général.

La relation entre l’Acte général et l’acceptation postérieure de la
juridiction obligatoire est exposée avec concision et de main de maitre
par M. Basdevant:

«Une voie d’accés à la Cour a été ouverte par l’adhésion des deux
Parties à l’Acte général de 1928: elle ne saurait être fermée ou neu-
tralisée par la dispostion restrictive que le Gouvernement français
et non le Gouvernement norvégien a ajoutée à son acceptation

134
384 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

nouvelle de la juridiction obligatoire énoncée dans sa déclaration de
1949. Cette disposition restrictive, émanant d’un seul, ne fait pas
droit entre la France et la Norvège; elle ne suffit pas à faire échec
au régime juridique existant entre eux sur ce point; elle ne saurait
fermer la voie d’accès à la Cour antérieurement ouverte ni la neutra-
liser pour aboutir à l’incompétence. » (C.I.J. Recueil 1957, p. 75-76.)

h) Reste toujours un mystère troublant: pourquoi le Gouvernement
français n’a-t-il pas dénoncé l’Acte général en temps voulu et dans les
formes régulières, en faisant usage de l’article 45, paragraphe 3, de l’Acte,
au moment (en 1966) où il a déposé avec de nouvelles réserves sa déclara-
tion reconnaissant la compétence de la Cour? Il semble évident que le
Gouvernement français ne voulait pas en 1966 que les questions con-
cernant la défense nationale puissent être portées devant la Cour. On
peut ajouter qu’on ne sait pas pourquoi le Gouvernement français a
maintenu la compétence de la Cour en la matière envers les signataires de
l’Actel. Mais cette anomalie ne saurait être considérée comme suffisanté
pour faire présumer une dénonciation tacite de l’Acte général par le
Gouvernement français, pour donner à cette dénonciation une efficacité
juridique en violation des dispositions de l’Acte lui-même. L’admettre
serait contraire aux principes les plus respectés du droit des traités; ce
serait contraire à la sécurité juridique et même aux exigences du droit sur
les présomptions.

IIL. LA RECEVABILITÉ DE LA REQUÊTE

1. L’ordonnance du 22 juin 1973 a décidé que les pièces écrites porte-
raient à la fois sur la question de la compétence de la Cour pour con-
naître du différend et sur celle de la recevabilité de la requête. La Cour a
suivi ainsi l’article 67 de son Règlement.

Le terme «recevabilité» est très large, mais l’ordonnance éclaire le
sens dans lequel elle l'emploie en son paragraphe 23 où il est dit qu’on
ne saurait supposer à priori que le demandeur «ne soit pas en mesure
d'établir à l'égard de ces demandes l'existence d’un intérêt juridique
autorisant la Cour à accueillir la requête ».

Il convient de se demander si le requérant a fait valoir ou non dans ses
conclusions un intérêt juridique comme fondement de son action. Au
stade préliminaire envisagé dans l’ordonnance, il faut voir d’abord si le
demandeur est fondé à engager la procédure (legitimatio ad processum,
Rechtsschutzanspruch}), à mettre en mouvement la machine procédurale,
avant de procéder à l’examen du fond de l'affaire. Une autre question se
poserait ensuite, celle de savoir si l'intérêt allégué est, en fait et en droit,

1 Bien qu'on ait pu avancer des hypothèses pour expliquer cette conduite en appa-
rence contradictoire.

135
385 ESSAIS NUCLÉAIRES (OP. DISS, DE CASTRO)

digne de protection juridique !. Mais elle se rattache au fond de l'affaire
et n’appelle donc pas une étude ici.

Le demandeur fait référence aux violations par la France de plusieurs
règles de droit et il essaie de montrer qu’il a un intérêt juridique à se
plaindre de chacune de ces violations. ll importe donc d’examiner
l'intérêt ainsi invoqué dans chaque cas de prétendue violation, mais il
semble utile de s’arrêter d’abord sur le sens de l'expression «intérêt
juridique ».

2. L'idée de l'intérêt juridique est au centre même des règles de
procédure («point d'intérêt, point d’action »). Il faut donc Pemployer
avec la rigueur propre à sa fonction judiciaire. L’Acte général est un bon
guide à cet effet. Il distingue entre les «différends de toute nature » qui
peuvent être soumis à la procédure de la conciliation (art. premier), le cas
d’«un intérêt d'ordre juridique» dans un différend à fin d'intervention
(art. 36) et «tous différends au sujet desquels les parties se contesteraient
réciproquement un droit» (art. 17). Ceux-ci sont les seuls convenant au
règlement judiciaire et pouvant être soumis pour jugement à la Cour
permanente de Justice internationale d’après l’Acte général2.

Comme on peut le voir, l’article 17 de l’Acte général ne permet pas une
interprétation extensive de l'intérêt juridique qui peut être invoqué
devant la Cour. Il s’agit d’un droit subjectif propre au demandeur et qui
est au cœur d’un différend, parce qu'il est matière à contestation réci-
proque entre le demandeur et le défendeur. C’est donc un droit au sens

1 M. Morelli souligne que la distinction entre le pouvoir d’action et l'intérêt subs-
tantiel est propre au droit interne mais qu'en droit international, ce qu'il faut voir,
c'est s’il y a un différend (opinion individuelle, C.1.J. Recueil 1963, p. 132-133). L’obser-
vation ne semble pas très utile. Nier la recevabilité pour manque d'intérêt juridique du
demandeur ou nier la recevabilité parce qu'il n’y a pas de différend en raison du défaut
d'intérêt juridique du demandeur, cela revient au même, M. Morelli croit devoir
critiquer l’arrêt de 1962 sur le Sud-Ouest africain parce qu’à son avis l'arrêt confond le
« droit ou pouvoir d'action » (qui doit être examiné comme question préliminaire) et
l'existence « d’un droit ou intérêt juridique», d’« un droit subjectif substantiel du
demandeur » (qui doit être examiné comme question de fond) (opinion individuelle,
C.LJ. Recueil 1966, p. 61).

2 Sir Gerald Fitzmaurice a éclairci ce qu'il faut entrendre par différend. 11 nous dit
qu'un différend juridique n'existe que

« si l'issue ou le résultat du différend, sous forme de décision de la Cour, peut affecter
les intérêts ou les rapports juridiques des parties, en ce sens que cette décision
confère ou impose à l'une ou à l'autre d’entre elles un droit ou une obligation
juridique (ou qu'elle confirme ce droit ou cette obligaiton), ou bien qu’elle joue le
rôle d’une injonction ou d’une interdiction pour l'avenir, ou encore qu’elle cons-
titue un élément de détermination à l'égard d’une situation juridique continuant
à exister » (opinion individuelle, C.I.J. Recueil 1963, p. 110).

Enseignement qui n'est pas contredit par l'existence de l’action déclaratoire. A son
sujet, il faut noter qu'il appartient à la procédure contentieuse de déclarer l’existence
ou l'inexistence d’un droit subjectif ou d’une obligation juridique concrétisée ou bien
déterminée. Au contraire, la Cour n'est pas tenue de faire une déclaration abstraite ou
générale sur l'existence ou l'inexistence d’une règle de droit objectif ou d'une obligation
générale ou indéterminée. Cette déclaration pourra être l’objet d’une demande d'avis
consultatif.

136
386 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

propre du terme (jus dominativum) dont la nature est d’appartenir à un
Etat ou à un autre, l’Etat ayant la faculté de négocier à son sujet et d’y
renoncer.

Or le demandeur semble oublier l’article 17 et pense qu'il lui suffit
d’avoir un intérêt collectif ou général. Il cite plusieurs autorités pour
étayer son opinion suivant laquelle le droit international reconnaît à
tout Etat un intérêt d’ordre juridique à ce que d’autres pays observent les
obligations que le droit international leur impose, et suivant laquelle aussi
le droit reconnaît l'intérêt de tous les Etats à l’égard des grandes causes
humanitaires.

Si l’on regarde de près les textes cités, on doit en tirer une autre con-
clusion. Dans les affaires du Sud-Ouest africain (exceptions préliminaires},
M. Jessup montre que le droit international a reconnu que les Etats
peuvent avoir un intérêt juridique dans des questions n’affectant pas leurs
intérêts «concrets» ou, pourrait-on dire, «physiques » ou «tangibles ».
Mais Jessup constate aussi que «des Etats ont fait valoir des intérêts
juridiques de ce genre en se fondant sur un traité »; il mentionne à l’appui
de cette constatation les traités de minorités, la Convention pour la
prévention et la répression du crime de génocide, des conventions mises
en œuvre par l'Organisation internationale du Travail et le système des
mandats (opinion individuelle, C./.J. Recueil 1962, p. 425 et suiv.).
L'autre opinion de M. Jessup dans les affaires du Sud-Ouest africain
{deuxième phase), où il critique l’arrêt de la Cour qui conteste aux deman-
deurs et à tout Etat le droit de recours judiciaire lorsque le demandeur
n’allégue pas un intérêt propre touchant au fond, est très nuancée.
Jessup tient compte de ce qu’il s’agit de «l'exécution d’obligations con-
ventionnelles fondamentales contenues dans un traité ayant ce qu’on
peut appeler à juste titre des caractéristiques constitutionnelles » (opinion
dissidente, C.J. Recueil 1966, p. 386). Il précise sa pensée en disant:
«ll n'y a pas d’actio popularis généralement établie en droit interna-
tional » (ibid., p. 387-388). Dans la même espèce, M. Tanaka déclare:

«Nous estimons que des intérêts généraux d’ordre humanitaire
se concrétisent dans ces traités et ces organisations. Une fois qu'ils
revétent une forme institutionnelle, ces intérêts prennent un caractère
juridique et doivent être protégés au moyen de procédures bien
établies. » (Opinion dissidente, C.I_J. Recueil 1966, p. 252.)

En réponse à l’argument tendant à ce qu’elle admette «une sorte
d’actio popularis, ou un droit pour chaque membre d’une collectivité
d’intenter une action pour la défense d’un intérêt public», la Cour dit de
manière tranchante:

«Or, s’il se peut que certains systèmes de droit interne connaissent
cette notion, le droit international tel qu’il existe actuellement ne la
reconnaît pas et la Cour ne saurait y voir l’un des «principes géné-
raux de droit» mentionnés à l’article 38, paragraphe 1 c), de son
Statut.» (C.J. Recueil 1966, p. 47, par. 88.)

137
387 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

Par contre la Cour a dit aussi:

«Une distinction essentielle doit en particulier être établie entre
les obligations des Etats envers la communauté internationale dans
son ensemble et celles qui naïssent vis-à-vis d’un autre Etat dans le
cadre de la protection diplomatique. Par leur nature même, les
premières concernent tous les Etats. Vu l'importance des droits en
cause, tous les Etats peuvent être considérés comme ayant un intérêt
juridique à ce que ces droits soient protégés; les obligations dont il
s’agit sont des obligations erga omnes.» (C.1.J. Recueil 1970, p. 32,
par. 33.)

Ces phrases, qu’on a pu qualifier de progressistes et juger dignes de
sympathie, doivent s'entendre cum grano salis. 11 me semble que le
raisonnement qu’elles formulent obiter ne doit pas être considéré comme
consacrant la reconnaissance de l’actio popularis en droit international; il
faut l’interpréter d’une manière plus conforme à la pratique générale
acceptée comme étant le droit. Je ne peux pas croire qu’en vertu de ce
dictum la Cour estime recevable par exemple la demande de l'Etat A
contre Etat B où A alléguerait que B n’applique pas «des principes et
des règles concernant les droits fondamentaux de la personne humaine »
(C.I.J. Recueil 1970, p. 32, par. 34) envers les sujets de l’Etat B ou même
de l'Etat C. Peut-être en rédigeant le paragraphe en question la Cour
a-t-elle pensé au cas où l'Etat B porterait préjudice aux sujets de l'Etat A
en lésant les droits fondamentaux de la personne. On doit aussi tenir
compte de ce que la Cour semble restreindre son dictum à la manière de
M. Jessup et de M. Tanaka lorsqu'elle fait référence «à des instruments
internationaux de caractère universel ou quasi universel » (C./.J. Recueil
1970, p. 32, par. 34)!.

En tout cas si, comme il me semble, la compétence de la Cour dans
laffaire est fondée sur l'article 17 de l’Acte général et non sur la déclara-
tion française de 1966, la requête n'est recevable que si le demandeur fait
valoir l'existence d’un droit propre qui aurait, selon lui, été lésé par le fait
du défendeur.

3. La demande tendant à ce que la Cour déclare que les expériences
nucléaires dans l’atmosphère sont illicites en vertu d’une règle générale
de droit international et que tout Etat, y compris le requérant, a le droit
de demander à la France de s’abstenir de procéder à ce genre d’expérimen-
tation, sucite plusieurs doutes.

1 L'expression « obligations erga omnes» fait penser au principe du droit interne
selon lequel la propriété impose une obligation erga omnes; mais cette obligation
engendre un droit ou intérêt juridique a la faire valoir devant un tribunal au profit du
propriétaire qui est lésé dans son droit ou intérêt ou qui le voit méconnu. Même dans le
cas de vol, on ne peut pas parler d'une actio popularis — ce qui est autre chose que la
faculté de dénoncer le vol à l’autorité, I convient aussi de noter qu’une décision de la
Cour n’est pas obligatoire erga omnes, elle n’est obligatoire que pour les parties en litige
et dans le cas qui a été décidé (art. 59 du Statut).

138
388 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

La question peut-elle être réglée conformément au droit international
ou bien appartient-elle encore au domaine de la politique? Il faut aussi se
demander s’il s’agit d’une question de recevabilité ou de fond. Il faudrait
distinguer si elle porte sur le caractère politique ou judiciaire de l’affaire
(question de recevabilité) ou bien si elle porte sur la règle à appliquer et les
conditions dans lesquelles celle-ci peut être considérée comme faisant
partie du droit coutumier (question de fond)!. Difficulté qui aurait pu
être résolue peut-être en joignant au fond la question de recevabilité.

Mais point n’est besoin de trancher ces problèmes. À mon avis, il est
clair que le demandeur n’est pas fondé à prier la Cour de déclarer que les
essais nucléaires dans l’atmosphère sont illicites. Le demandeur n’a pas un
intérêt propre et concret d’ordre juridique, et moins encore un droit qui
soit contesté par l’autre Partie, comme l'exige l’Acte général. La demande
tendant à ce que la Cour fasse une déclaration générale et abstraite sur
Pexistence d’une règle de droit dépasse la fonction judiciaire de la Cour.
Celle-ci n’a pas compétence pour déclarer que toutes les expériences
nucléaires dans l’atmosphère sont illicites, même si elle considère efi
conscience que ces expériences et même toutes les expériences nucléaires
en général sont contraires à la morale et à toute considération humani-
taire.

4. Le droit invoqué par le demandeur en ce qui concerne le dépôt de
retombées radioactives sur son territoire a été considéré dans l’ordon-
nance du 22 juin 1973 (par. 30). Il faut voir à présent si le fait d’invoquer
ce droit rend recevable la demande d’examen de I’affaire au fond. La
plainte du demandeur contre la France pour avoir violé sa souveraineté
en introduisant sans permission des matiéres nuisibles sur son territoire
est basée sur un intérét d’ordre juridique bien connu depuis le droit
romain. Celui-ci connaît déjà l’interdiction de l’immissio (de l’eau, de la
fumée, des fragments de pierres) dans la propriété voisine (D.8, 5, 8,
par. 5). Dans le droit ancien et les droits modernes le principe sic utere tuo
ut aliaenum non laedas est admis. La responsabilité d’un propriétaire en
raison des fumées, odeurs insupportables, est bien connue, «parce qu'il
sort [des limites matérielles de son fonds), parce qu’il y a immissio sur les
fonds voisins, qu’il cause un dommage? ».

Dans le droit international, on peut rappeler le devoir de chaque Etat
de ne pas utiliser son territoire aux fins d'actes contraires aux droits
d’autres Etats (C.1.J. Recueil 1949, p. 22). Les sentences arbitrales des

1 Le caractère de droit coutumier ou de jus cogens attribué au traité de Moscou est
mis en question par son manque d’universalité et par la réserve de l’article IV selon
laquelle « Chaque partie ... aura le droit de se retirer du traité si elle décide que des
événements extraordinaires, en rapport avec l’objet du présent Traité, ont compromis
les intérêts suprêmes de son pays. »

Sur les conditions à remplir pour que naisse une règle de droit coutumier, voir mon
opinion individuelle, C.J. Recueil 1974, p. 89 et suiv.

2 Mazeaud, Traité théorique et pratique de la responsabilité civile, 3e éd., 1938, tome I,
p. 647 et suiv., par. 597.

139
389 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

16 avril 1938 et 11 mars 1941 rendues sur un différend entre les Etats-Unis
et le Canada mentionnent l’inexistence de précédents sur la pollution de
lair, mais aussi l’analogie avec les cas de pollution de l’eau et le litige
suisse entre les cantons de Soleure et d’Argovie!. Le conflit entre les
Etats-Unis et le Canada à propos des fonderies de Trail est tranché sur
la base de la règle suivante:

«aucun Etat n’a le droit d’utiliser son territoire ou d'en permettre
l'utilisation de manière à causer dans le territoire d’un autre Etat ...
par l'émission de fumées des dommages importants, établis par des
preuves claires et convaincantes » (Trail Smelter Arbitration, 1938-
1941, Etats-Unis d’Amérique-Canada, Nations Unies, Recueil des
sentences arbitrales, vol. UI, p. 19652).

S’il est admis d’une manière générale qu’on a le droit de demander
qu’il soit interdit aux voisins d'émettre des fumées nuisibles 3, il faut en
tirer la conséquence, par une évidente analogie, que le demandeur a le
droit de prier la Cour d’accueillir sa demande tendant à ce que la France
mette fin au dépôt de retombées radioactives sur son territoire.

La question de savoir si le dépôt de substances radioactives sur le
territoire du demandeur, dépôt provenant des essais nucléaires de la
France, est nuisible au demandeur ne devrait être tranchée que dans une
procédure sur le fond où la Cour examinerait si l’intrusion ou violation du
territoire d’autrui est en soi contraire à la loi ou si elle ne l’est que s’il se
produit des dommages; dans ce dernier cas, elle aurait encore à examiner
la nature des préjudices allégués4, leur existence et leur importance

1 Le Tribunal fédéral suisse établit que, selon les normes du droit international, la
souveraineté d’un Etat peut s'exercer librement tant qu'elle n’atteint pas les droits
découlant de celle d’un autre Etat; la présence du stand de tir argovien mettait en
danger certaines régions soleuroises et le tribunal a interdit l'utilisation du stand de tir
tant que des mesures de protection suffisantes n'auraient pas été prises (Arrêts du
Tribunal fédéral suisse, vol. XXVI, première partie, p. 449-451, considérant 3), citation
de Roulet, Le caractère artificiel de la théorie de l'abus de droit en droit international
public, Neuchâtel, 1958, p. 121.

2 La sentence arrive à cette conclusion « under the principles of international law, as
well as of the law of the United States ». La sentence est considérée comme « fondamen-
tale pour tout le problème des immixtions. Ses fondements font aujourd’hui partie du
droit international coutumier », A. Randelzhofer, B. Simma, « Das Kernkraftwerk an
der Grenze — Ein ‘ultra-hazardous activity’ im Schnittpunkt von internationalem
Nachbarrecht und Umweltschutz». Festschrift für Friedrich Berber, Munich, 1973,
p. 405. Cette sentence signifie l'abandon de la théorie de Harmon (souveraineté absolue
de chaque Etat sur son territoire envers tous les autres); Krakan, Die Harmon Doktrin,
« Eine These der Vereinigten Staaten zum internationalen Flussrecht », Hambourg, 1966,
p. 9.

3 De continuer à émettre des fumées nuisibles ou d’en émettre à nouveau s’il est à
craindre (ad metuendum) que ce soit le cas Damnum infectum est damnum nondum
factum, quod futurum veremur, D.39, 2, 2.

4 Elle devrait dire par exemple s'il faut tenir compte ou non de ce que la poursuite
d’essais nucléaires cause un préjudice, notamment des appréhensions, de l’anxiété et de
l'inquiétude, aux habitants et au Gouvernement de l'Australie.

5 Ce qui ouvre la question de l’administration des preuves (art. 48 et 50 du Statut,
art. 62 du Réglement).

140
390 ESSAIS NUCLÉAIRES (OP. DISS. DE CASTRO)

relative!, pour se prononcer sur la demande d'interdiction des essais
nucléaires français 2.

5. Une troisième plainte contre la France est fondée sur l’infraction au
principe de la liberté de la haute mer qui résulte des entraves à la naviga-
tion maritime et aérienne dues à l’établissement de zones interdites. Elle
pose des questions juridiques délicates.

Procéder à des essais nucléaires au-dessus de la mer et établir des zones
interdites, cela fait-il partie des «autres libertés reconnues par les principes
généraux du droit international » ou bien est-ce contraire aux libertés des
autres Etats? Sommes-nous devant un cas analogue à celui de l’établisse-
ment de zones interdites à l’occasion d'exercices de tir ou de manœuvres
navales? L'interprétation de l’article 2, paragraphe 2, de la Convention
sur la haute mer impose que, dans chaque cas, on tienne raisonnablement
compte des intérêts des Etats quant à l’usage des libertés de la haute mer;
il faut considérer la nature et l'importance des intérêts en jeu, le principe
de l’usage non nuisible (prodesse enim sibi unusquisque, dum alti non nocet,
non prohibetur, D.39, 3, 1, par. 11), de l'abus du droit et de la bonne foi
dans l’usage des libertés.

La question des essais nucléaires a été examinée par la Conférence de
1958 sur le droit de la mer. On y a noté une forte tendance à condamner
les essais nucléaires, mais la conférence a accepté la proposition de
l'Inde; elle a reconnu que de nombreux Etats appréhendaient que les
explosions nucléaires ne constituent une infraction à la liberté de la haute
mer, et a renvoyé la question à l’Assemblée générale pour toutes mesures
appropriées.

La plainte contre la France à ce sujet pose donc des questions de droit
et des questions de fait qui touchent au fond de l'affaire, et ne doivent pas
être examinées et tranchées au stade préliminaire de la procédure en-
visagé par l'ordonnance du 22 juin 1973.

Il me semble que cette troisième plainte n’est pas recevable sous la
forme où elle est présentée. Le demandeur n’allégue pas un droit propre
qui soit contesté par la France et il ne fonde sa requête sur aucun pré-
judice concret, dont il offrirait de prouver que la responsabilité incombe à
la France 3. Le demandeur n’a pas de titre juridique qui l’autorise à agir
comme porte-parole de la communauté internationale, et à demander que
la Cour condamne la conduite de la France. La Cour ne peut pas outre-
passer ses fonctions judiciaires et déterminer d’une manière générale les
devoirs de la France en ce qui concerne les libertés de la mer.

(Signé) F. DE CASTRO.

1 I] faut mesurer l'importance des intérêts des parties et même la possibilité de les
harmoniser (question du voisinage et de l’usage innocent).

2 La Cour, dans l'ordonnance du 22 juin 1973, fait allusion à la possibilité que ces
essais causent « un préjudice irréparable » au demandeur; c'est une possibilité dont on
doit tenir compte, pour l'indication de mesures conservatoires (urgence de ces mesures)
mais non pour la recevabilité.

3 Sur les conditions requises pour accueillir une demande de dommages, voir ce qui
est dit dans C.I.J. Recueil 1974, p. 203-205, notamment au paragraphe 76; voir aussi
ibid., p. 225.

141
